on     5/28/2015          2:05:31         PM


                                                                         OFFICE                  OF      STAN                STANART                                             FILED IN
                                                                       COUNTY             CLERK,             HARRIS               COUNTY,                TEXAS            14th COURT OF APPEALS
                                                                                     CIVIL       COURTS                  DEPARTMENT                                          HOUSTON, TEXAS
                                                                                                                                                                          5/28/2015 2:09:17 PM
May       28,      2015
                                                                                                                                                                          CHRISTOPHER A. PRINE
                                                                                                                                                                                   Clerk
         Court       of Appeals
301      Fannin
Houston,           Texas          77002




                                                                                         LETTER OF

           Court         Docket          Number:          1061446
Trial      Court         Number:             Four   (4)


Style:
 FREDA               WHITE                                                                                     VS.                                           AT HERITAGE                   PARK
 APPELLANT(S)                                                                                                                APPELLEE(S)


Judge: ROBERTA LLOYD

  Appellant(s)                   Attorney:                                                                                  Appellee(s)                Attorney:
  Freda          White,           Pro     Se                                                                                Scott        H.       Fournier,          N o. 24085312
  10355 Old Bammel No. 4204                                                                                                 3311 Richmond Avenue, Suite 305
  Houston,               Texas          77086                                                                               Houston,               Texas         77098
  Phone:           N/A                                                                                                      Phone:            (713)          622-2111
 Fax:        N/A                                                                                                            Fax:         (713)        622-2119
 E-Mail:            N/A                                                                                                     E-Mail:              scott@cweren1aw.com




Freda       White,          appellant,                    a                  of Appeal       on May          27,     2015                  the      Final                    that        was             on    May      11,
2015.The




         Clerk’s          Record          is due    to your         office      on   or before        June         10,    2015.




/S/Joshua           Alegria
                Alegria
Deputy           Clerk
P.O.      Box       1525
Houston,           TX       77251-1525
(713)       755-64211>.o.




                                                                                          1525   I                   TX     77251-1525        I      (713)     755-6421


                                                                                                                                                                                                1 of 1




                                                                                                                                                                                                                              1
           at HERITAGEPARK                §          INTHECOUNTYCIVILCOURT


                                          §          at LAWNO. FOUR (4)


       WHITE                              §          HARRISCOUNTY,TEXAS


                                                     AFFIDAVIT
                                          with PAUPER's
                             MOTIONTOAPPEAL

FREDABRASHERWHITE,Pro Se Litigant, as Defendant, requests with sincerest intent for Remedy that

the Court grant Relief to Defendant for late fees, administartive fees, costs of court fees, attorneys'

fees and any & all other and further relief, both general and special, that the Plantiff, with intentional

prejudice, may show justily entititled.




FREDABRASHERWHITEis currently stating Non—Waiverof right to seek Legal Counsel and

Representation in this matter at some time in the future.




FREDABRASHERWHITE,as Defendent for good cause, prays for                             against the Plantiff,

Primrose at Heritage Park, due to Untimely and Late Notice of Appearance of Councel for Plantiff,

Primrose at Heritage Park. Certified Mail signed Receipt with show evidence of this Untimely and Late




                                                                                                    2
       BRASHERWHITE,as Defendent for good cause, prays for Relief Judgment against the Piantiff,

          at Heritage Park, due to Plantiff and their Counsel Contest of Defendant's Motion for




       BRASHERWHITE,as Defendent for good cause, prays for Relief Judgment against the Plantiff,

          at Heritage Park, due Plantiff and their Counsel NON-Notice to Defendant, Freda Brasher

White, of Default Judgment from May 11, 2015 hearing in County Civil Court at Law No. Four, Harris

County, Texas under the above named Docket number.


FREDABRASHERWHITE,as Defendent for good cause, prays for Relief Judgment against the Plantiff,

Primrose at Heritage Park, and their Counsel; That these named parties with prejudice violated

Defendant's legal rights under Texas Rules of CivilProcedure 124.




FREDABRASHERWHITE,as Defendent for good cause, prays for Relief Judgment against the Plantiff,

Primrose at Heritage Park, by granting of requested Pauper's Affadivit with Defendant' proven

inability to pay, of Attorneys' fees and Plantiff's supplementation   of requested relief with May 11,

2015 Default Judgment against this Defendant.




                                                                                                   3
                                      Docket
                                          Number:
                                               1061446

                      PARK
                HERITAGE             §              INTHECOUNTY   COURT
                                                              CIVIL

                                     §             at LAWNO. FOUR(4)


       WHITE                                            COUNTY,
                                                    HARRIS   TEXAS

        BRASHERWHITE,for good cause, is filing this Motion while seeking   treatment and

surgical intervention for Li-Fraumeni Syndrome.


Respectfully,


    BRASHER
FREDA        ProSe
         WHITE,

10335OldBammelN.HoustonRoad#4204

Houston, Texas 77086


     THISDOCUMENT
NOTICE:         CONTAINS
                       SENSITIVE
                              DATA




’I      that the                this document are true



Signature




                                                                                     4
 ddress


              (Daytime)



SUBSCRIBED
      AND                 TOBEFORE
                                me

this      day of             ,20
                                     .




NOTARYPUBLICfor the State of Texas




                                         5
                       -




 '                                                                                             ·

                    DEFENDANT'S
                            PAUPER'S
                                   AFFIDAVIT
                                          FORAPPEAL
           TEXAS
                                                           ·


BEFOREM the                    authority, on this day personally appeared
        ,
                                                who, being byme duly sworn, on oath stated:

"My                                                                         1
premises which is the subject of this suit. I wish to appeal the judgment of this court
pursuant to Rule 749a of the Texas Rules of Civil Procedure and Section                   of the
Texas Property Code. My income, property, monthly expenses, debts, and dependents are
described below:


                                         n 1A             n
a) Net Employment:                   $
b) Spouse Income (available to me):$
c) TANFIncome:                             '
d) SSI/SSDI Income:                  $
e) Other Income                      $


a) Vehicles[make/yr)
                                                                                     -
                                                        AppxBalanceofVehicleLoan:$
                                                        Appx Balance of Vehicle Loan: $

b) Checking Account:                 Savings Account: $                    Cash: $

c) Other real or personal property (excluding ousehold furnishing, clothes, tools of a
trade, and personal effects):


                                               1 of 1




                                                                                                   6
Rent         portion]:                             Food:
Car                                                ChildCare/Support:



       Applian
Clothing/
 Laundry:
Transportation:
Insurance:
                                                   Medical/ Dental:
                                                   Utilities:
                                                                                     .




ChildSupport:                                      Other:




       Resi
CreditCard:


        ential
         dd
                                                   Other:



Spouse
          ess
Payday Loan:                                       Other:




Child
 3
Child1


Child
 4
OtherI
         2                                                               /



 am unable to pay any part of the costs of appeal, file an appeal bond, or give security for
appeal because of my financial condition. I verify that the statements made in this
    and
  true
are    correct."SignaturePrinted

                                            Name
                                           Address
                                           Phone Number [Daytime]

SUBSCRIBEDANDSWORNTO BEFOREme on this                       day of                  20
                                                                                               .




                                            2o2f
                                           NOTARY
                                               PUBLIC
                                                   fortheStateofTexas




                                                                                                   7
    NOTICE:THISDOCUMENTCONTAINSSENSITIVE
                                                             ·
                                   ""he               will inthe Cause               whenyou     thisform.)

    Petitioner!
                                                                            Inthe:
                                                        '

                                                                            CourtNum r             ounty Court
                                                                                                Justiceofthe
    Respondent!
    Defendant                                                                                                  County,Texas

                              Unsworn Declaration of Indigency
    1. I am filingthis Unsworn Declaration of Indigency in place of an Aftidavit of Indigency as
       allowed by Section 132.001 of the Texas Civil Practices and Remedies Code.
    2. I am unable to pay court costs. I declare under        of                                that the statements made
       in this Unsworn Declaration of Indigency are true and correct.
       My name rs:
                               First                               Mi die                              Last
                                                                                                                                      .
        My date of birth is:                I         I
                                 Month          Day         Year
        Myaddress
                            Street Addres                                       City           State    Zip         Country
                                                                                                                                      .
        My email address is:
                                                                                                                                      .
    4. Government Entitlements            one.)
          I do not currently receive any government entitlements based on indigency (poverty).
                     receive the following government entitlements based on indi|enc (poverty):
             - -      |nt entitlements based on indigency include but are not limited t|. ood
                            WIC Chip, AABD, Needs-based VAP| sion Public Housing, |un                         ss s ance, County
             ealth are,     |neral Assistance, LISin Medica                           CommunityCare via DADS,Low-Income
                                 EmergencyAssistance,Child are |ssistance underChildCareand Development
            =oc         .
           List all government entitlements based on indigency received by you or your dependents and the dollar
                   ofthe ifa|                                proof
                                                               ofthe
                                                                   govemment
                                                                       entitlements
                                                                             received
                                                                                 tothi|
                            Na                   elit                       Person
                                                                                Getting
                                                                                     theBenefit Doll
                                                                                                  r



5. Incomea.
           My n monthly income from employment (after taxes) is:                    $
           or   I am not currently employed or self—empIoyed.
                                                                                                                                  ,
              sp use’s net monthly income (after taxes) is:
,               I am not married.
    '      or                            My spouse’s income is not available to me.
        c. A other income I receive is listed below: List sourceofincome(i.e.unemployment,
           social security, interest, dividends, child support, spousal support) and the monthly amount you recei e
                                                  '




© TexasLawHeIp.org,   Declaration of             December 2014                                                         Page 1 of 2
Texas Rules of CivilProcedure, Rule 145 and Texas CivilPractice &Remedies Code, Rule 132.001




                                                                                                                                          8
`ll
      6.                       —The people who depend on me financiallyare listed below:
                                                                                                          Relationship Me




      '.   Property —l own the following property:
           List the property and its value - the amount the property would sell for less the amount you still owe on it. lf
           there is no property in a particular category,
           Bank Accounts (listbank,typeof_account
                                                and amountof$ inaccount)



                     (list m      and



           Real          - H0      e 0r Land (do not list the house you live in)




           Other               of Value (likeboats, jewelry, stocks,



                          |_
      ,_                                                                                                          ’
      0.                                —-l                       lTlOriuuy
           Rentl Mortgage                                           Insurance (auto, life,health, etc.)
           Food                                $                    Vehicle      ents
           Utilities(electric/gas)                                  Gas,
           Telephone                           $                   Child support l spousal                    $
           Clothing and laundry                $                   Other expensesldebts: (descri e)
           Medical,dental expenses
           Childcare, school tuition           $                                                             $
           Household supplies                  $

                                                                            Total monthly expenses:
      9. Additional information
           Li t ny other facts you wan the             know, such as unusual medical expenses, family emergencies,      etc.




      10. Formally signed under penalty of perjury in                                                County, Texas        n this
           date:          l
                                                                       Signature

      © TexasLawHe|p.org- Declarationof Indlgency,December 2014                                                       Page 2 of 2
      Texas Rules of Civil        Rule 145 and Texas CivilPractice &Remedies Code, Rule 132.001




                                                                                                                                    9
                                                      of Service
l willgive a copy of this document to the PIaintiff’sattorney or the Plaintiff(ifthe Plaintiffdoes
not have an attorney) on the same day this document is tiled with (turned into) the Court as
follows:
If I filethis document electronically, l willsend a copy of it to the Plaintiffor the Plaintiffs
attorney through the electronic file manager if possible. lf not possible, I willgive a copy to the
Plaintiffor the Plaintiffs attorney in person, by mall, by commercial delivery service, by fax, or
byemail.
Ifl file a paper copy of this document, l will give a copy of it to the Plaintiff or the Plaintiff’s
attorney in person, by mail, by commercial delivery service, by fax, or by email.


  Defendant’s Signature




© TexasLawHeIp.org,Civil     February 2014                                                        Page 2 of 2

                fillingout this form, read the Answer informationSheet at




                                                                                                                10
           at HERITAGEPARK                                 In the County      Court
                                                           at LawNo. Four (4)
       WHITE                                               Harris County, Texas


             ROBERTALLOYD,                Judge
                                       DocketNumber:1061446



I, Freda Brasher White, Pro Se Litigant, do certify that a true copy of this Motion for Appeal was or will

be served on Counsel for          PrimRose at Heritage Park Apartments, Attorneys of The Cweren Law

Firm including Brian P. Cweren, Scott H. Fournier, and/or the appointed representative by FAX

       and via U.S. Postal Service 1st Class Mail in accordance with the Texas Rules of Civil
DELIVERY

Procedure on May 27th, 2015.




RespondentFREDA


       BRASHERWHITE,Pro


10335 Old Bammel N. Houston Rd, #4204


Houston, Texas 77086




                                                                                                11
              at HERITAGEPARK                               In the County CivilCourt
                                                            at Law No. Four (4)
       WHITE                                                Harris County, Texas


               ROBERTALLOYD,                Judge
                                         Docket Number: 1061446
                                            Certificateof Service


I, Freda Brasher White, Pro Se Litigant, do         that a true copy of this Motion for Revocation of

Writ of Possession was or will be served on Counsel for             PrimRose at Heritage Park

Apartments,    Attorneys   of The Cweren Law Firm including Brian P. Cweren, Scott H. Fournier, and/or

the appointed representative by FAXDELIVERY
                                          and via U.S. Postal Service 1st Class Mail in accordance

with the Texas Rules of CivilProcedure on May 27th, 2015.


Respondent

                Se|
FREDA
    BRASHER
         WHITE,
             Pro

10335 Old Bammel N. Houston Rd, #4204


Houston, Texas 77086




                                                                                                12
                      PARK
             at HERITAGE                                  Inthe CountyCivilCourt
                                                          at Law No. Four (4)
                                                          Harris         Texas

              ROBERTALLOYD,              Judge
                                       Docket   1061446
                                           Number:


I, Freda Brasher White, Pro Se Litigant, do certify that a true copy of this Motion for Revocation of

Writ of Possession was or will be served on PrimRose at Heritage Park Apartments, Manager Blanca

Munoz, Assistant Manager Sylvia Espinoza, and/or the appointed representative by HANDDELIVERY
                                                                                            at

the onsite       location for afore mentioned apartment complex at 10335 Old Bammel North

Houston Road, Houston, Texas, 77086 in accordance with the Texas Rules of CivilProcedure on May

27th, 2015.


Respondent

                              Se|
FREDA BRASHERWHITE, Pro


10335 Old Bammel N. Houston Rd, #4204


Houston, Texas 77086




                                                                                                13
                    PARK
          at HERITAGE                                    In the CountyCivilCourt
                                                         at Law No. Four (4)

      WHITE                                              HarrisCounty,Texas


             ROBERTALLOYD,
                                      DocketNumber:1061446
                                        Certificateof Service


 Freda Brasher White, Pro Se Litigant, do certify that a true copy of this Motion for Paupers Affadavit

was or will be served on PrimRose at Heritage Park Apartments, Manager Blanca Munoz, Assistant

                                                                           at the onsite
Manager Sylvia Espinoza, and/or the appointed representative by HANDDELIVERY

location for afore mentioned apartment complex at 10335 Old Bammel North Houston

Houston, Texas, 77086 in accordance   with the Texas Rules of Civil Procedure on May 27th, 2015.


RespondentFREDA


       BRASHERWHITE,Pro


10335 Old Bammel N. Houston Rd, #4204


Houston, Texas 77086




                                                                                              14
                    PARK
           at HERITAGE                                     Inthe CountyCivilCourt
                                                           at Law No. Four (4)
                                                           Harris         Texas

                  LLOYD,
             ROBERTA
                                       Docket Number: 1061446
                                          Certificate of Service



l, Freda Brasher White, Pro Se Litigant, do certify that a true copy of this Motion for Paupers

                                                                                     Attorneys of The
was or will be served on Counsel for Plantiff, PrimRose at Heritage Park Apartments,

Cweren Law Firm including Brian P. Cweren, Scott H. Fournier, and/or the appointed representative by

          and via U.S. Postal Service 1st Class Mail in accordance with the Texas Rules of Civil
FAXDELIVERY

Procedure on May 27th, 2015.


Respondent                                                                               -


    BRASHER
FREDA         ProSe
         WHITE,

10335 Old Bammel N. Houston Rd, #4204


Houston, Texas 77086




                                                                                                  15
       “CLOSED"
                                 ,
                                                          1061446
    PRIMROSE AT HERITAGE PARK                         §            IN THE COUNTY CIVIL COURT
                                                      §

    VS.                                               §                AT LAW NUMBER FOUR (4)

    FREDA WHITE AND ALL
    OTHEROCCUPANTS                                    §                              TEXAS
                                                                         HARRISCOUNTY,




                IT REMEMBERED that on this day came on to be heard the above-entitled and

    numbered        and Plaintiff PRIMROSE AT HERITAGE PARK ("Plaintiff’) appeared before

·   the Court and             ready for trial. Defendant FREDA WHITE and All Other Occupants

    (collectively referred to as "Defendant") failed to appear and wholly made default at the time of

    trial.The

                Court, after considering the pleadings on file, the evidence presented at trial and the

    arguments of the parties, is of the opinion and        that: (l) Plaintiff is the owner and landlord

    of and the Defendantis the tenant of the residentialleasedpremiseslocatedwithinCountyCivil

    Court at Law Number Four (4), of Harris County, Texas at 10335 Old Bammel North Houston

    Road, Apartment Number 4204, Houston, Harris                Texas 77086, ("Leased Premises"); (2)

    Plaintiff terminated the Defendant’s right to occupy the Leased Premises; (3) Plaintiff made

    writtendemandupon the Defendantand all occupantsof the Leased Premisesto vacate same,

    which demand was received by the Defendant as required by law; (4) the Defendant is thereby

    guilty of forcible detainer; (5) Plaintiff is entitled to immediate possession of the Leased

    Premises from the Defendant and all occupants of the Leased Premises; (6) Plaintiff is entitled to

    recover any and all past due rental amounts due from the Defendant and all occupants of the

    Leased Premises; (7) Plaintiff is entitled to recover its costs of court from the Defendant and all
                                                      1




                                                                                                           16
               of the Leased Premises; and (8)              is entitled to recover its attomeys’ fees and

    litigationcosts necessaryand reasonablyincurredby the prosecutionof this cause of actionfrom

    the Defendant and all occupants of the Leased Premises. It is therefore,

                                  that
                         andDECREED
                  ADJUDGED
            ORDERED,                                                                 ATHERITAGE
                                                                              PRIMROSE

    PARK           shall    be   and      hereby   is       awarded         possession   on    or     after

                                                                 Premiseslocatedat 10335Old
/                                             , 2015,of the Leased
        N hHouston
    Bammel                       4204,Houston,
                             Number
                 Road,Apartment                                                           Texas77086,
                                                                                     County,
    from FREDA WHITE and All Other Occupants, jointly and severally; it is,

                                                                  ‘.|                     A           A
                                                              .

    ··         .             -            ·• o1mme|1ae •• ·             ·      ·


            ORDERED, ADJUDGED and DECREED that Defendant FREDA WHITE shall pay to

    Plaintiff PRIMROSE AT HERITAGE PARK                                                  in past due rental

    amounts properly due and owing Plaintiff PRIMROSE AT HERITAGE PARK pursuant to the

    terms of the Lease, with interest thereon at the rate of five (5%) percent per            from the date

    of this Judgment until paid; it is,

            ORDERED, ADJUDGED and DECREED that Defendant FREDA WHITE shall pay to

    Plaintiff PRIMROSE AT HERITAGE PARK all its costs of court, together with post-judgment

    interest thereon at the rate of five (5%) percent per annum from the date of this Judgment

    paid; it is, further,

            ORDERED, ADJUDGED and DECREED that Defendant FREDA WHITE shall pay to

    the Plaintiff PRIMROSE AT HERITAGE PARK $                                                 in attorneys’

    fees and litigation costs necessary and reasonably                  by the prosecution of this cause of

    action, pursuant to the terms of the lease, with interest thereon at the rate of five (5%) percent per
                                                        2




                                                                                                              17
       from the date of this Judgment until paid; it is further,

       ORDERED, ADJUDGED and DECREED that Plaintiff PRIMROSE AT HERITAGE

PARK shall have and             from Defendant FREDA WHITE additional attorneys’ fees in the

followingamounts: $7,500.00in the event of an unsuccessfulappeal by DefendantFREDA

WHITE to the Court of Appeals; an additional $7,500.00 for making or responding to an

unsuccessfulpetitionfor review to the SupremeCourt of Texas; and an additional$7,500.00if

the petition for review is granted by the Supreme Court of Texas. Interest on said sum for

attorneys’ fees shall accrue at the rate of        percent (5%) per           from the date of this

Judgment until paid; it is further,

        ORDERED, ADJUDGED and DECREED that in the event of an appeal of this

Judgment, Defendant FREDA WHITE’s supersedeas bond is hereby set at ten (10) times the

market rent for Defendant’s apartment, in the amount of $                         ·            and

shall be posted within ten (10) days of the date of this Judgment in the form of cash, cashier’s

check, or by and through a corporate surety licensed for such purposes and doing business in the

State of Texas; and,

        This judgment          disposes of all claims and all parties and is appealable.



                        SIGNED on this          day of May, 2015.




                                                  3




                                                                                                      18
APPROVED AND ENTRY REQUESTED:

             LAWFIRM




     P.
State Bar No. 24001956
     H.
StateBarNo. 24085312
3311 Richmond, Suite 305
Houston, Texas 77098
Telephone: (713) 622-2111
Facsimile:   (713) 622-2119



          FOR PLAINTIFF,
PRIMROSE AT HERITAGE




                                    At the time of
                                    foundto be            for           photographic
                                    reproduction          of Iiiegibllity,       or
                                    photo copy, discoiored paper. etc. AHblockouts,
                                              and changes                at the
                                    the instrumentwas     and recorded.




                                4




                                                                                       19